NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/21/2022 has been entered. Claims 1-39, 41-43, 52, 57-58 have been cancelled. Claims 59-65 are newly added. Claims 40, 44-51, 53-56, 59-65 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/26/2022.

Allowable Subject Matter
Claims 40, 44-51, 53-56, 59-65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 59, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an inducer assembly for a turbine engine including a centrifugal separator comprising an exit conduit fluidly coupled to the body of the separator to receive the reduced-particle stream and defining a separator outlet, the exit conduit comprising a winding passage defining a winding centerline, and the exit conduit fluidly coupled to the inducer. 
Regarding independent claim 60, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an inducer assembly for a turbine engine including a centrifugal separator comprising an exit conduit fluidly coupled to the body of the separator to receive the reduced-particle stream and defining a separator outlet, the exit conduit comprising a winding passage that includes a helical passage or a spiral passage.
Regarding independent claim 64, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an inducer assembly for a turbine engine including a centrifugal separator comprising an exit conduit fluidly coupled to the body of the separator to receive the reduced-particle stream and defining a separator outlet, the exit conduit comprising a winding passage defining a winding centerline for the exit conduit that defines a path wrapping around a portion of the body centerline. 
 The closest prior art of record includes Manning (US 2014/0290254), which teaches a combined inducer-separator for a turbine engine, comprising a centrifugal separator that has a center body, angular velocity increasers for increasing an angular velocity of a fluid stream passing therethrough, forming a concentrated particle stream and a reduced particle stream which are separated by vents, and an exit conduit leading to the inducer.  Manning fails to teach or suggest that the exit conduit comprises a winding passage defining a winding centerline, a helical/spiral passage, or a path wrapping around a portion of the body centerline.  The prior art of record fails to teach an inducer assembly comprising a centrifugal separator having an exit conduit that has a winding passage defining a winding centerline, or a helical/spiral passage, or a winding passage that wraps around the body centerline of the separator.
Claims 40, 44-51, 53-56, 61-63, 65  are allowable for the same reasons as claims 59, 60, 64, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741